Citation Nr: 1400967	
Decision Date: 01/09/14    Archive Date: 01/23/14

DOCKET NO.  10-26 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to a compensable rating for dermatitis.


REPRESENTATION

Appellant represented by:	American Ex-Prisoners of War, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to November 1973.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision, which, in pertinent part, granted service connection for dermatitis with a noncompensable rating and denied service connection for posttraumatic stress disorder (PTSD).  In December 2012, the RO granted service connection for PTSD; therefore, that claim is no longer before the Board.  

In May 2013, a Travel Board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.  At the hearing, the Veteran waived, in advance, initial RO consideration for a June 18, 2013, dermatological consult.  It is also clear from the hearing transcript that the Veteran's intention was to waive RO consideration of additional VA treatment records from August 2012 through February 2013 that were added to the Veteran's virtual claims file (Virtual VA) after certification to the Board.  These Virtual records were discussed at the hearing, and the Veteran clearly desired to have all his VA treatment records considered by the Board without regard to whether the RO had initially considered such records.  Regardless, the August 2012 through February 2013 VA treatment records are duplicative of the evidence already of record in that they reflect that the Veteran has dermatitis/eczema that he treats with a topical cream (betamethasone dipropionate); there is no discussion regarding the extent of body surface area affected.  Thus, there is no prejudice to the Veteran in proceeding to adjudicate the matter decided herein.  38 C.F.R. § 20.1304(c).


FINDINGS OF FACT

1.  It is not shown that, prior to May 9, 2013, the Veteran's dermatitis involved at least 5 percent of the entire body, or at least 5 percent of exposed areas affected, nor did it require systemic therapy, such as with corticosteroids or other immunosuppressive drugs.  

2.  As of May 9, 2013, the Veteran's dermatitis has been shown to be manifested by at least 5 percent, but less than 20 percent, of the entire body; it is not shown to have involved at least 5 percent of exposed areas affected, nor did it require systemic therapy, such as with corticosteroids or other immunosuppressive drugs.  


CONCLUSION OF LAW

As of May 9, 2013, the criteria for a 10 percent rating, but no higher, for dermatitis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.118, Diagnostic Code 7806 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.

The RO provided the Veteran pre-adjudication notice by letter dated in July 2008.  This appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for dermatitis.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no additional discussion of the duty to notify is required.

VA also has a duty to assist the Veteran in the development of the claim, which is not abrogated by the granting of service connection.  VA has obtained service and VA treatment records, provided the Veteran a VA examination, and afforded the Veteran the opportunity to give testimony before the Board, the transcript of which has been obtained.  The examination report describes the service-connected skin disability in detail sufficient to allow the Board to make a fully informed determination.  Specifically the Veteran has stated that his skin condition is exacerbated during the summer/hot weather, and the VA examination took place in August, during that period of time when he reported he was more likely to experience a flare up of his skin condition.  Ardison v. Brown, 6 Vet. App. 405, 408 (1994) (VA should attempt to schedule a skin examination for a cyclical disorder during an active stage of the disease).  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

Analysis

Initially, the Board notes that all of the evidence in the Veteran's claims files and Virtual VA, with an emphasis on the evidence relevant to this appeal, has been reviewed.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.  

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id. at 126.

The Veteran's skin disability is rated as noncompensable, effective May 29, 2008, under 38 C.F.R. § 4.118, Diagnostic Code 7806, which pertains to dermatitis and eczema.

Under Diagnostic Code 7806, a noncompensable rating is assigned for dermatitis or eczema where less than 5 percent of the entire body or less than 5 percent of the exposed areas are affected, and; no more than topical therapy has been required during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806.

A 10 percent rating is warranted where at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent of exposed areas are affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs have been required for a total duration of less than six weeks during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806.

A 30 percent rating is warranted when 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs have been required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806.

The maximum schedular rating of 60 percent rating is warranted when more than 40 percent of the entire body or more than 40 percent of exposed areas are affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs have been required during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806.

A September 2007 VA treatment record noted dermatitis on the right leg and the treatment plan was topical betamethazone cream.

In August 2009, the Veteran was afforded a VA examination.  Upon physical examination, he was diagnosed with nonspecific dermatitis of the lower extremities, "mainly confined to the right lower extremity", which was "erythematous with hyperpigmentation from previous scratching and some excoriation marks seen on the anterior aspect of his right lower extremity."  Scant hyperpigmented macular lesions were noted on the left lower extremity and upper extremities.  The dermatitis was noted to cover less than 5 percent of the total body area and was not noted to affect any exposed areas.  The Veteran reported worsening in the summer months.  At that time, the Veteran was noted to use a topical steroid for treatment of his skin condition. 

A November 2009 VA treatment record indicates that the Veteran received a refill of his topical steroid to treat a rash on both shins.  Subsequent VA treatment records reflect on-going treatment with the topical steroid, but do not record the extent of the Veteran's dermatitis.  

At the May 2013 Travel Board hearing, the Veteran testified that 10 percent of his total body area (both lower extremities) was affected by his dermatitis.  

The Veteran later provided a June 18, 2013, VA treatment record documenting bilateral thigh cruris, "red macerated excoriated patch/plaques," and "scar and patches of hypo and hyperpigmentation ant legs".  [He had provided a waiver for RO consideration of this evidence during the May 2013 Board hearing.]  He was advised to discontinue his previous treatment and prescribed an antibiotic and an alternative topical ointment.  The Board notes that this record was prepared in the summer (June), a time when the Veteran reported more flares in his skin condition; however, he indicated that most of his lesions were in remission.

The Board notes that the Veteran is a physician's assistant; thus, his testimony should be considered as competent medical evidence with probative value.  Additionally, to the extent that he asserted that his skin disability was worse at time of the Board hearing than during the August 2009 VA examination (in that the total body area affected had increased to 10 percent), such testimony is corroborated by the June 2013 VA treatment record documenting that both legs, including the thighs and the anterior leg, were affected, and altering the treatment regimen.  Consequently, the Board finds that the probative medical evidence of record indicates that at least 5, but less than 20, of the Veteran's total body area is affected by his service-connected dermatitis and that a 10 percent disability rating is warranted. 

The Board has considered whether a higher disability rating is warranted under Diagnostic Code 7806.  However, there is no evidence in the record indicating that the Veteran's dermatitis affects at least 20 percent of the entire body, or that any exposed areas are affected.  In addition, although he uses topical medications for his skin disability, including steroid creams, the Rating Schedule distinguishes topical therapy from systemic therapy in assigning disability ratings, and a minimum of six weeks of systemic therapy during the past 12-month period is required for a higher schedular rating Diagnostic Code 7806.  

The Board has also considered the applicability of alternative Diagnostic Codes for evaluating the Veteran's service connected dermatitis, but finds that the RO has appropriately rated the Veteran's skin disability under Diagnostic Code 7806 as his symptoms are manifested by a rash, itching, and lesions requiring topical therapy.  There is no evidence that the head, face, or neck is involved, nor is there evidence that the documented scars are deep or painful.  See 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7801, and 7804.  Furthermore, without systemic therapy or involvement of at least 20 percent of exposed or total body area, a higher schedular evaluation would not be warranted under the Diagnostic Codes addressing other skin disabilities. 

Moreover, the record does not establish that the rating criteria are inadequate for rating the Veteran's dermatitis such that an extraschedular rating is warranted.  The symptoms described by the Veteran, namely the areas affected by his skin disorder, are contemplated by the schedular rating assigned and are not exceptional or unusual.  Thun v. Peake, 2 Vet. App. 111 (2008).  Furthermore, the Veteran's dermatitis does not present an exceptional disability picture with related factors such as marked interference with employment or frequent hospitalization.  38 C.F.R. § 3.321(b)(1).  The Veteran has not been hospitalized for this condition, and it has not been alleged that this condition affects his employment.  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.  See Johnson v. Shinseki, 26 Vet. App. 237, 247 (2013) (en banc) (error in Thun step one analysis is harmless were Board makes an adequate finding that Thun step two is not satisfied). 

Although the Veteran has submitted evidence of medical disabilities, and made a claim for the highest rating possible, he has not submitted evidence of unemployability, nor has he claimed to be unemployable due to his dermatitis or other service-connected disabilities.  In fact, the record indicates that the Veteran has either been employed or actively seeking employment throughout the period on appeal.  Therefore, the question of entitlement to a total disability rating based on individual unemployability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

As to the effective date of the increased rating for service-connected dermatitis, the Board finds that staged ratings are appropriate.  The August 2009 VA examination, performed during the time of year (summer) when the Veteran stated that his symptoms are at their worst, documented that less than 5 percent of the entire body was affected, which is insufficient to warrant a compensable evaluation.  Likewise, the September 2007 VA treatment record reflected involvement of one lower extremity only, and the November 2009 VA treatment record noted the Veteran's report of bilateral shin involvement only, not the entire lower extremities, and did not provide an assessment of total body area affected.  Thus, a compensable rating is not warranted prior to May 13, 2013.

Based upon the evidence in this case, the exact onset of the Veteran's current, compensable level of disability cannot be determined with exact certainty.  The earliest that that it can be factually ascertained that he met the criteria for a 10 percent rating is May 9, 2013, the date he testified that 10 percent of his entire body was affected.  While the disability may have increased in severity prior to this date, there is no other indication in the record as to when the increase occurred such that it would be factual ascertainable that the criteria for a compensable rating were met.  Consequently, the Board finds that a 10 percent rating, but no higher, is warranted for the Veteran's dermatitis, effective May 9, 2013.


ORDER

Entitlement to a 10 percent rating for dermatitis, but no higher, is granted, effective May 9, 2013, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to a compensable rating for dermatitis prior to May 9, 2013, is denied.



____________________________________________
M. C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


